ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
hThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent drafted an affidavit at the request of his criminal defense client in which the victim in the underlying criminal proceeding agreed to drop the criminal charges in exchange for the payment of money. Thereafter, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Frank J. Ferrara, Jr., Louisiana Bar Roll number 5539, be suspended from the practice of law for a period of one year and one day.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty *655days from the date of finality of this court’s judgment until paid.